Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
Response to Amendment
	Claims 1, and 3-38 are pending.  Claims 28-31 are withdrawn from consideration as being drawn to a non-elected invention.
The previous rejection of claims 33 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of applicant's amendment.
The previous rejection of claims 1, 3-21, 23, 25-27, 33 and 34 under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681) and Barsoum et al. (US 2014/0162130) is maintained in view of applicant's amendment.
The previous rejection of claims 22 and 32 under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681), Barsoum et al. (US 2014/0162130) and Fugetsu et al. (CARBON 46 (2008) 1253-1269) is maintained in view of applicant's amendment.
The previous rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681), Barsoumet al. (US 2014/0162130) and Wu et al. (US 2017/0190925) is maintained in view of applicant's amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 has been considered by the examiner. Initialed copies accompany this action.
Claim Rejections - 35 USC § 103
Claims 1, 3-21, 23, 25-27, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938, hereinafter Yoon) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681) and Barsoum et al. (US 2014/0162130, hereinafter Barsoum).
 Regarding claims 1, 4-7, 20-21, 33 and 34, Yoon discloses a method for shielding an object (a semiconductor device) from electromagnetic interference, the method comprises superposing at least one surface of the object with either a contacting or non-contacting coating (coating an EMI shielding thin film on the surface of the semiconductor device, col 2, ln 18-23).  Yoon does not disclose the coating comprising the polymer and/or copolymer and a two-dimensional transitional metal carbide composition as recited in the claims.  Ling discloses reinforcing polymers (polyvinyl alcohol (PVA)) with two-dimensional transitional metal carbides (MXenes) results in composite films that have excellent flexibility, good tensile and compressive strengths, and electrical conductivity that can be adjusted over a wide range and used for EMI shielding (radiofrequency shielding) (see the Abstract).  Ling discloses the MXene family includes Ti3C2, Ti2C, (Ti0.5,Nb0.5)2C, (V0.5,Cr0.5)3C2, Ti3CN, Ta4C3, Nb2C, V2C, and Nb4C3 that meet the claimed formula of the two dimensional transition metal carbides.  Ling further discloses that MXene surfaces are terminated by O, OH, and/or F groups (page 16676) and the polymer (polyvinyl alcohol (PVA)) comprises oxygen-containing functional groups (OH) that are bonded or capable of bonding with the surface terminations of the two-dimensional carbides (at least some interfacial bonding between the nanosheets and the PVA, page 16678).  Ling also discloses the MXene-to-PVA weight ratios are 90:10, 80:20, 60:40, and 40:60 (page 16679).  Even though Ling does not expressly disclose the two-dimensional transitional metal carbides having the claimed structures/properties (2D array of crystal cells, each X is positioned within an octahedral array of M), such structures/properties are deemed inherently present as disclosed in Barsoum.  Barsoum discloses a two-dimensional transition metal carbide comprises a composition comprising at least one layer having first and second surfaces, each layer comprising: a substantially two-dimensional array of crystal cells, each crystal cell having an empirical formula of Mn+1Xn, such that each X is positioned within an octahedral array of M, wherein M is at least one Group IIIB, IVB, VB, or VIB metal, wherein each X is C, N, or a combination thereof; and n = 1,2, or 3 (0007-0028, 0089-92). Barsoum further discloses that at least one of said surfaces of each layer has surface terminations comprising alkoxide, carboxylate, halide, hydroxide, hydride, oxide, sub-oxide, nitride, sub-nitride, sulfide, thiol, or a combination thereof (para 0034, 0074). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have replaced the coating of Yoon with the composite film taught by Ling, which not only provides the EMI-shielding effect but also has excellent flexibility, good tensile and compressive strengths, and electrical conductivity that can be adjusted over a wide range.  A person skilled in the art would have also used the MXenes taught by Barsoum in forming the composite films of Ling and would have expected said composite films to have similar properties as though disclosed by Ling.
Regarding claim 3, Ling discloses that the two-dimensional transition metal carbide comprises a plurality of stacked layers (see the Supporting Information).  Barsoum also discloses that the two-dimensional transition metal carbide comprises a plurality of stacked layers (para 0035, 0090).
Regarding claim 8, Ling further discloses that M is Ti, and n is 2 (Ti3C2Tx).
Regarding claims 9-11, Barsoum discloses a two-dimensional transition metal carbide comprises a composition comprising at least one layer having first and second surfaces, each layer comprising: a substantially two-dimensional array of crystal cells, each crystal cell having an empirical formula of Mn+1Xn, such that each X is positioned within an octahedral array of M, wherein M is at least one Group IIIB, IVB, VB, or VIB metal, wherein each X is C, N, or a combination thereof; and n = 1,2, or 3 (0089-92). Barsoum further discloses that each M-atom position within the overall Mn+1Xn matrix can be represented by more than one element. That is, one or more type of M-atom can occupy each M-positions within the respective matrices (para 0099) and n is 1 (Mo3C2, para 0159, 0188), M' is Mo (Mo3C2, para 0159, 0188), and M" is Nb, Ta, Ti (para 0223), or V, or a combination thereof.  Barsoum does not specifically disclose that n is 2, M’ is Mo, Ti, V, or a combination thereof, and M" is Cr, Nb, Ta, Ti, or V, or a combination thereof. However, Barsoum discloses a general formula of Mn+1Xn (para 0009) wherein n can be 2 (para 0012) and the M position can be 2 or more elements (para 0099, 0158), selected from Mo, Cr, Nb, Ta, Ti, or V (para 0097), and thus it would have been obvious to one of ordinary skill in the art to vary the formula and elements, through routine experimentation, in an attempt to further modify the properties.
Regarding claims 12-15, Barsoum discloses a general formula of Mn+1Xn (para 0009) wherein n can be 1 (para 0012) and the M position can be 2 or more elements (para 0099), selected from Mo, Cr, Nb, Ta, Ti, or V (para 0097), thus it would have been obvious to one of ordinary skill in the art to vary the formula and elements, through routine experimentation, in an attempt to further modify the properties.
Regarding claim 16, Ling discloses that the two-dimensional transition metal carbide comprises a plurality of stacked layers (see the Supporting Information).  Barsoum also discloses that the two-dimensional transition metal carbide comprises a plurality of stacked layers (para 0035, 0090).
Regarding claims 17-19, Ling further discloses that MXene surfaces are terminated by O, OH, and/or F groups (page 16676).  Barsoum also discloses that at least one of said surfaces of each layer has surface terminations comprising alkoxide, carboxylate, halide, hydroxide, hydride, oxide, sub-oxide, nitride, sub-nitride, sulfide, thiol, or a combination thereof (para 0034, 0074).
Regarding claim 23, Barsoum further discloses that the substantially two-dimensional array of crystal cells defines a plane aligned with the plane of the polymer composite (para 0174).
Regarding claims 25, 27, and 35-38, given that the composite film of Yoon in view of Ling and Barsoum comprises of all the claimed components, a person having an ordinary skill in the art would reasonably expect the composite films to have the claimed surface conductivity and EMI shielding because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
Regarding claim 26, Yoon discloses the coating has a thickness of about thickness of 4000 to 8000.ANG. (col 3, ln 15-16).  However, the prior art material and the claimed coating have a shared effect and function, namely EMI shielding.   Therefore, it was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular range of thickness of the claimed coating was significant. 
Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938, hereinafter Yoon) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681) and Barsoum et al. (US 2014/0162130, hereinafter Barsoum) as applied above, further in view of Fugetsu et al. (CARBON 46 (2008) 1253 – 1269).
Yoon, Ling and Barsoum disclose a method for shielding a semiconductor device from electromagnetic interference as described above and is incorporated herein by reference.  Ling does not disclose the coating comprises a polymer comprising an organic polymer that comprising polysaccharide such as alginate.  However, Fugetsu discloses using sodium alginate along with PVA to form composite material that is capable of shielding electromagnetic interference (the Abstract, pages 1256- 1257).  Alginate is a polysaccharide, a natural copolymer that carboxylic groups are naturally present and evenly distributed in the polymer chain.  Therefore, it would have been obvious to one of ordinary skill in the art to replace or add in addition to the carrier resin in the coating of Ling with alginate taught by Fugetsu, thereby producing the coating that can have electromagnetic interference shielding property that is physically strong and highly flexible.  The references do not expressly disclose that the functional groups of the alginate are bonded or capable of bonding with surface terminations of the two-dimensional metal carbide.  However, given that the references disclose the same polymer and two-dimensional metal carbide that set forth by applicant, a person having an ordinary skill in the art would reasonably expect the functional groups of the polymer are bonded or capable of bonding with surface terminations of the two-dimensional metal carbide because it is held that if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 7,964,938, hereinafter Yoon) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681) and Barsoum et al. (US 2014/0162130, hereinafter Barsoum) as applied above, further in view of Wu et al. (US 2017/0190925).
Yoon, Ling and Barsoum disclose a method for shielding a semiconductor device from electromagnetic interference as described above and is incorporated herein by reference.   Yoon does not disclose the coating comprising an inorganic composite comprising a glass embedded or coated with the two-dimensional transition metal carbide.  However, Wu discloses a coating composite comprising glass (glass substrate) is used in forming circuits of electronic elements having electromagnetic interference shielding property (para 0003 and 0044). Therefore, it would have been obvious to one of ordinary skill in the art to use glass substrate in forming circuits of electronic elements having electromagnetic interference shielding property of Yoon, and would have expected said circuits to perform their functions as intended.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references regarding the feature of a coating wherein the polymers/copolymers and two-dimensional transition metal carbide are present in a weight ratio range of from 1:99 to 98:2 (page 9 of the Remarks) and that a person of skill in the art would not have replaced Yoon’s nickel metal-based shielding with the MXene composition of Ling (page 10 of the Remarks).  The examiner respectfully disagrees with applicant’s arguments.  The examiner notes that the law held “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The claims, particularly claim 1, were rejected based on combination of Yoon et al. (US 7,964,938) in view of Ling et al. (PNAS, November 25, 2014, vol. 111, no. 47, 16676-16681) and Barsoum et al. (US 2014/0162130).  Yoon was cited for the teaching of a method for shielding an object from a method for shielding an object (a semiconductor device) from electromagnetic interference, the method comprises superposing at least one surface of the object with either a contacting or non-contacting coating (coating an EMI shielding thin film on the surface of the semiconductor device, col 2, ln 18-23).  Ling was cited for the teaching of composite films comprising reinforcing polymers (polyvinyl alcohol (PVA)) with two-dimensional transitional metal carbides (MXenes), the composite films have excellent flexibility, good tensile and compressive strengths, and electrical conductivity that can be adjusted over a wide range and used for EMI shielding (radiofrequency shielding) (see the Abstract).  Ling also discloses the MXene-to-PVA weight ratios are 90:10, 80:20, 60:40, and 40:60 (page 16679).  Barsoum was cited for the teaching of a two-dimensional transition metal carbide having the claimed structures/properties (2D array of crystal cells, each X is positioned within an octahedral array of M), to show that such structures/properties are deemed inherently present in the Ling’s two-dimensional transitional metal carbides (MXenes).  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) and “Obviousness does not require absolute predictability of success.” Id. at 903, 7 USPQ2d at 1681.  In this case, one of ordinary skill in the art before the effective filling date of the invention would have replaced the coating of Yoon with the composite film taught by Ling (not to remove the nickel from Yoon and then replace that nickel with the composition from Ling as argues by Applicant), which not only provides the EMI-shielding effect but also has excellent flexibility, good tensile and compressive strengths, and electrical conductivity that can be adjusted over a wide range.   
Claims 1, 3-27, and 32-38 remain unpatentable for the reasons of record.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

5/4/2022